United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange act of 1934 For the quarterly period ended June 30, 2012 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period From to. Commission file number: 000-52613 FIRST TRINITY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Oklahoma 34-1991436 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 7633 East 63rd Place, Suite 230 Tulsa, Oklahoma 74133 (Address of principal executive offices) (918) 249-2438 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Exchange Act during the past 12months (or for shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer,non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, "accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer:¨ Accelerated filer:¨ Non-accelerated filer:¨ Smaller reporting company:þ Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act). Yes o No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Common stock .01 par value as of August 10, 2012: 7,835,785 shares FIRST TRINITY FINANCIAL CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR QUARTERLY PERIOD ENDED JUNE 30, 2012 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Number Item 1.Consolidated Financial Statements Consolidated Statements of Financial Position as of June 30, 2012 (Unaudited) and December 31, 2011 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 5 Consolidated Statements of Changes in Shareholders’ Equity for the Six Months Ended June 30, 2012 and 2011 (Unaudited) 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition, Results of Operations and Liquidity and Capital Resources 23 Item 4.Controls and Procedures 44 Part II.OTHER INFORMATION Item 1.Legal Proceedings 45 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3.Defaults upon Senior Securities 45 Item 4.Mine Safety Disclosures 45 Item 5. Other Information 45 Item 6. Exhibits 45 Signatures 46 Exhibit No. 31.1 Exhibit No. 31.2 Exhibit No. 32.1 Exhibit No. 32.2 Exhibit No 101.INS Exhibit No. 101.SCH Exhibit No. 101.CAL Exhibit No. 101.DEF Exhibit No. 101.LAB Exhibit No. 101.PRE 2 PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements First Trinity Financial Corporation and Subsidiaries Consolidated Statements of Financial Position June 30, 2012 December 31, 2011 (Unaudited) Assets Investments Available-for-sale fixed maturity securities at fair value (amortized cost: $90,524,982 and $78,128,103 as of June 30, 2012 and December 31, 2011, respectively) $ $ Available-for-sale equity securities at fair value (cost: $956,966 and $750,941 as of June 30, 2012 and December 31, 2011, respectively) Mortgage loans on real estate Investment real estate Policy loans Other long-term investments Total investments Cash and cash equivalents Accrued investment income Recoverable from reinsurers Agents' balances and due premiums Loans from premium financing, net Deferred policy acquisition costs Value of insurance business acquired Property and equipment, net Other assets Total assets $ $ Liabilities and Shareholders' Equity Policy liabilities Policyholders' account balances $ $ Future policy benefits Policy claims Premiums paid in advance Total policy liabilities Deferred federal income taxes Other liabilities Total liabilities Shareholders' equity Common stock, par value $.01 per share, 20,000,000 shares authorized, and 7,974,373 and 6,798,535 issued and outstanding as of June 30, 2012 and December 31, 2011, respectively, and 566,404 subscribed as of December 31, 2011 Additional paid-in capital Accumulated other comprehensive income Accumulated earnings (deficit) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to consolidated financial statements (unaudited). 3 First Trinity Financial Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues Premiums $ Income from premium financing Net investment income Net realized investment gains Other income Total revenues Benefits, Claims and Expenses Benefits and claims Increase in future policy benefits Death benefits Surrenders Interest credited to policyholders Dividend and accumulation benefits - - Total benefits and claims Policy acquisition costs deferred ) Amortization of deferred policy acquisition costs Amortization of value of insurance business acquired Commissions Other underwriting, insurance and acquisition expenses Total expenses Total benefits, claims and expenses Income (loss) before total federal income tax expense ) ) ) Current federal income tax expense - Deferred federal income tax expense (benefit) Total federal income tax expense (benefit) ) Net income (loss) $ ) $ ) $ ) $ Net income (loss) per common share basic and diluted $ ) $ ) $ ) $ See notes to consolidated financial statements (unaudited). 4 First Trinity Financial Corporation and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net income (loss) $ ) $ ) $ ) $ Other comprehensive income Total net unrealized gains arising during the period Less: Net realized investment gains Net unrealized gains Adjustment to deferred acquisition costs ) Other comprehensive income before tax expense Income tax expense Total other comprehensive income Total comprehensive income $ See notes to consolidated financial statements (unaudited). 5 First Trinity Financial Corporation and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity Six Months Ended June 30, 2012 and 2011 (Unaudited) Common Stock $.01 Par Value Additional Paid-in Capital Accumulated Other Comprehensive Income Accumulated Earnings (Deficit) Total Shareholders' Equity Balance as of January 1, 2011 $ ) $ Stock dividend - ) - Subscriptions of common stock - - Comprehensive income: Net income - - Other comprehensive income - - - Balance as of June 30, 2011 $ ) $ Balance as of January 1, 2012 $ Stock dividend - ) - Subscriptions of common stock - - Comprehensive income: Net loss - - - ) ) Other comprehensive income - - - Balance as of June 30, 2012 $ ) $ See notes to consolidated financial statements (unaudited). 6 First Trinity Financial Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Operating activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided byoperating activities: Provision for depreciation Accretion of discount on investments ) ) Realized investment gains ) ) Gain on sale of fixed asset ) - Loss on sale of invested real estate - Amortization of policy acquisition cost Policy acquisition cost deferred ) ) Loan origination fees deferred ) - Amortization of value of insurance business acquired Provision for deferred federal income tax ) Interest credited on policyholder deposits Change in assets and liabilities: Accrued investment income ) ) Policy loans ) Allowance for loan losses ) ) Recoverable from reinsurers ) ) Agents' balances and due premiums ) Other assets ) Future policy benefits Policy claims ) Premiums paid in advance ) Other liabilities ) Net cash provided by operating activities Investing activities Purchase of fixed maturity securities ) ) Maturities of fixed maturity securities Sales of fixed maturity securities Purchase of equity securities ) - Sales of equity securities - Purchase of mortgage loans ) ) Payments on mortgage loans Sale of invested real estate - Purchase of other long-term investments ) ) Payments on other long-term investments Maturity of certificate of deposit - Loans made for premiums financed ) ) Loans repaid for premiums financed Sales of furniture and equipment - Purchases of furniture and equipment ) ) Net cash used in investing activities ) ) Financing activities Policyholder account deposits Policyholder account withdrawals ) ) Proceeds from public stock offering Net cash provided by financing activities Increase (decrease) in cash ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to consolidated financial statements (unaudited). 7 First Trinity Financial Corporation and Subsidiaries Notes to Consolidated Financial Statements June 30, 2012 (Unaudited) 1. Organization and Significant Accounting Policies Nature of Operations First Trinity Financial Corporation (the “Company”) is the parent holding company of Trinity Life Insurance Company, Family Benefit Life Insurance Company, First Trinity Capital Corporation and Southern Insurance Services, LLC.The Company was incorporated in Oklahoma on April 19, 2004, for the primary purpose of organizing a life insurance subsidiary.The Company raised $1,450,000 from two private placement stock offerings during 2004.On June 22, 2005, the Company’s intrastate public stock offering filed with the Oklahoma Department of Securities for $12,750,000, which included a 10% "over-sale" provision (additional sales of $1,275,000), was declared effective.The offering was completed February 23, 2007.The Company raised $14,025,000 from this offering.On June 29, 2010, the Company commenced a public offering of its common stock registered with the U.S. Securities and Exchange Commission and the Oklahoma Department of Securities.The offering was completed April 30, 2012.The Company raised $11,000,010 from this offering. The Company purchased First Life America Corporation (“FLAC”) on December 23, 2008.On August 31, 2009, two of the Company’s subsidiaries, Trinity Life Insurance Company (“Old TLIC”) and FLAC, were merged, with FLAC being the surviving company.Immediately following the merger, FLAC changed its name to Trinity Life Insurance Company (“TLIC”).After the merger, the Company had two wholly owned subsidiaries, First Trinity Capital Corporation (“FTCC”) and TLIC, domiciled in Oklahoma. TLIC is primarily engaged in the business of marketing, underwriting and distributing a broad range of individual life and annuity insurance products to individuals in eight states primarily in the Midwest.TLIC’s current product portfolio consists of a modified premium whole life insurance policy with a flexible premium deferred annuity rider, whole life, term, final expense, accidental death and dismemberment and annuity products.The term products are both renewable and convertible and issued for 10, 15, 20 and 30 years.They can be issued with premiums fully guaranteed for the entire term period or with a limited premium guarantee.The final expense is issued as either a simplified issue or as a graded benefit, determined by underwriting.The products are sold through independent agents in the states of Illinois, Kansas, Kentucky, Nebraska, North Dakota, Ohio, Oklahoma and Texas. The Company’s operations, prior to the acquisition of FLAC, involved the sale of a modified premium whole life insurance policy with a flexible premium deferred annuity rider through its subsidiary Old TLIC in the state of Oklahoma. TLIC purchased Family Benefit Life Insurance Company (“Family Benefit Life”) on December 28, 2011.Family Benefit Life is primarily engaged in the business of marketing, underwriting and distributing a broad range of individual life and annuity insurance products to individuals in seven states.Family Benefit Life’s current product portfolio consists of whole life, term, accidental death and dismemberment, annuity, endowment and group life insurance products.The products are sold through independent agents in the states of Arizona, Colorado, Kansas, Missouri, Nebraska, New Mexico and Oklahoma. FTCC was incorporated in 2006, and began operations in January 2007. FTCC provides financing for casualty insurance premiums for individuals and companies and is licensed to conduct premium financing business in the states of Alabama, Arkansas, Louisiana, Mississippi and Oklahoma. The Company’s management has decided to focus on the Company’s core life and annuity insurance business and discontinue offering premium finance contracts.On May 16, 2012, the Company determined and then announced that FTCC will not accept new premium financing contracts after June 30, 2012.FTCC will continue to process payments and service all existing premium financing contracts after June 30, 2012 and through the duration that the property and casualty premium financing contracts are in force.The Company estimates that FTCC will be processing and servicing its premium finance operations through June 30, 2013.The Company will incur minimal costs related to exiting its premium financing operations since resources will be redeployed into its growing life and annuity insurance operations. 8 First Trinity Financial Corporation and Subsidiaries Notes to Consolidated Financial Statements June 30, 2012 (Unaudited) 1. Organization and Significant Accounting Policies(continued) The Company also owns 100% of Southern Insurance Services, LLC, (“SIS”), a limited liability company acquired in 2010, that operated as a property and casualty insurance agency but currently has no operations. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP") for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the results for the interim periods have been included.The results of operations for the three and six months ended June 30, 2012 are not necessarily indicative of the results to be expected for the year ended December 31, 2012 or for any other interim period or for any other future year.Certain financial information which is normally included in notes to consolidated financial statements prepared in accordance with U.S. GAAP, but which is not required for interim reporting purposes, has been condensed or omitted.The accompanying consolidated financial statements and notes thereto should be read in conjunction with the financial statements and notes thereto included in the Company's report on Form 10-K for the year ended December 31, 2011. Principles of Consolidation The consolidated financial statements include the accounts and operations of the Company and its subsidiaries.All intercompany accounts and transactions are eliminated in consolidation. Reclassifications Certain reclassifications have been made in the prior year and prior quarter financial statements to conform to current year and current quarter classifications.These reclassifications had no effect on previously reported net income or shareholders' equity. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Although these estimates are based on management’s knowledge of current events and actions it may undertake in the future, they may ultimately differ from actual results. Common Stock Common stock is fully paid, non-assessable and has a par value of $.01 per share. On January 10, 2011, the Company’s Board of Directors approved a 5% share dividend by which shareholders received a share of common stock for each 20 shares of common stock of the Company they hold.The dividend was payable to the holders of shares of the Corporation as of March 10, 2011.Fractional shares were rounded to the nearest whole number of shares.The Company issued 323,777 shares in connection with the stock dividend that resulted in accumulated deficit being charged $2,428,328 with an offsetting credit of $2,428,328 to common stock and additional paid-in capital.On January 11, 2012, the Company’s Board of Directors approved another 5% share dividend by which shareholders received a share of common stock for each 20 shares of common stock of the Company they hold.The dividend was payable to the holders of shares of the Corporation as of March 10, 2012.Fractional shares were rounded to the nearest whole number of shares.The Company issued 378,928 shares in connection with the stock dividend that resulted in accumulated deficit being charged $2,841,960 with an offsetting credit of $2,841,960 to common stock and additional paid-in capital.These stock dividends were non-cash investing and financing activities. 9 First Trinity Financial Corporation and Subsidiaries Notes to Consolidated Financial Statements June 30, 2012 (Unaudited) 1. Organization and Significant Accounting Policies(continued) Subsequent Events Management has evaluated all events subsequent to June 30, 2012 through the date that these financial statements have been issued. Recent Accounting Pronouncements Fair Value Measurements and Disclosures In May 2011, the Financial Accounting Standards Board (FASB) issued new guidance concerning fair value measurements and disclosure. The new guidance is the result of joint efforts by the FASB and the International Accounting Standards Board to develop a single, converged fair value framework on how to measure fair value and the necessary disclosures concerning fair value measurements. This guidance became effective for interim and annual periods beginning after December15, 2011. The Company’s adoption of this guidance resulted in a change in certain fair value footnote disclosures but did not have any effect on the Company’s results of operations, financial position or liquidity. Presentation of Comprehensive Income In June2011, the FASB issued updated guidance to increase the prominence of items reported in other comprehensive income by eliminating the option of presenting components of comprehensive income as part of the statement of changes in shareholders’ equity. The updated guidance requires that all nonowner changes in shareholders’ equity be presented either as a single continuous statement of comprehensive income or in two separate but consecutive statements. The updated guidance was effective for the quarter ended March 31, 2012 and was applied retrospectively. The Company’s adoption of the updated guidance resulted in a change in the presentation of the Company’s consolidated financial statements but did not have any impact on the Company’s results of operations, financial position or liquidity. Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts In October2010, the FASB issued updated guidance to address diversity in practice for the accounting for costs associated with acquiring or renewing insurance contracts. This guidance modifies the definition of acquisition costs to specify that a cost must be directly related to the successful acquisition of a new or renewal insurance contract in order to be deferred. If application of this guidance would result in the capitalization of acquisition costs that had not previously been capitalized by a reporting entity, the entity may elect not to capitalize those costs. The updated guidance was effective for the quarter ended March 31, 2012. The adoption of this guidance did not have any effect on the Company’s results of operations, financial position or liquidity. Intangibles - Goodwill and Other In September2011, the FASB issued updated guidance that modifies the manner in which the two-step impairment test of goodwill is applied. Under the updated guidance, an entity may assess qualitative factors (such as changes in management, key personnel, strategy, key technology, or customers) that may impact a reporting unit’s fair value and lead to the determination that it is more likely than not that the fair value of a reporting unit is less than its carrying value, including goodwill. If an entity determines that it is more likely than not, it must perform an impairment test. 10 First Trinity Financial Corporation and Subsidiaries Notes to Consolidated Financial Statements June 30, 2012 (Unaudited) 1. Organization and Significant Accounting Policies(continued) The first step of the impairment test involves comparing the estimated fair value of a reporting unit to its carrying value, including goodwill. If the carrying value of a reporting unit exceeds the estimated fair value, a second step must be performed to measure the amount of goodwill impairment, if any. In the second step, the implied fair value of the reporting unit’s goodwill is determined in the same manner as goodwill is measured in a business combination (i.e., by measuring the fair value of the reporting unit’s assets, liabilities and unrecognized intangible assets and determining the remaining amount ascribed to goodwill) and comparing the amount of the implied goodwill to the carrying amount of the goodwill. If the carrying value of the reporting unit goodwill exceeds the implied fair value of that goodwill, an impairment loss is recognized in an amount equal to the excess. The updated guidance was effective for the quarter ended March 31, 2012. The adoption of this guidance did not have any effect on the Company’s results of operations, financial position or liquidity. 11 First Trinity Financial Corporation and Subsidiaries Notes to Consolidated Financial Statements June 30, 2012 (Unaudited) 2. Investments Fixed Maturity and Equity Securities Available-For-Sale Investments in fixed maturity and equity securities available-for-sale as of June 30, 2012 and December 31, 2011 are summarized as follows: June 30, 2012 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Fixed maturity securities U.S. government $ Residential mortgage-backed securities - Corporate bonds Foreign bonds Total fixed maturity securities $ Equity securities Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Mutual funds $ $ $
